ICJ_087_MaritimeDelimitation_QAT_BHR_1994-07-01_JUD_01_PO_03_EN.txt. SEPARATE OPINION OF JUDGE VALTICOS
[Translation]

Without dissociating myself from the Judgment, I would like to be
more specific about my own thinking. The Court has been dealing with a
case that is confused in several respects and which is, if | may say so, not
all that it might be from a legal standpoint. When the jurisdiction of the
Court is being considered, one needs to be quite certain that the two
States concerned have indeed agreed to refer their dispute to the Court
and that they were likewise in agreement as to the subject of the dispute
and the method of seisin of the Court. As matters now stand, one cannot
assert that this is clearly the case.

Of course, I take the view that, as indicated in the Judgment, the
exchanges of letters of December 1987 may be considered to be an inter-
national agreement. but an agreement in principle of which the imple-
menting provisions had still to be specified. | am likewise prepared to
admit, albeit less readily, that one may also consider as an agreement the
Minutes signed in Doha under somewhat obscure conditions and in
terms which have appeared ambiguous. There was indeed an agreement
to come to the Court.

However, | am unable to refrain from mentioning the fact that a prob-
lem has arisen with respect to the Arabic term “al-tarafan” as used by the
Parties with a view to describing the démarche to be taken to seise the
Court.

However that may be, the Court should only proceed to deal with the
merits of the present case if both the States concerned were to seise it of
their disputes, whether jointly or separately, and in accordance with the
so-called “Bahraini” formula which has been accepted by both of them
and which provides that each of the States is to submit to the Court such
issues as it may wish to have settled, without the other State being able to
object to their being considered.

It is in this spirit that ] associate myself with the terms of the Judg-
ment.

(Signed) Nicolas VALTICOS.

24
